Per Curiam.

We adopt the findings, conclusions, and recommendation of the board. “The continuing public confidence in the judicial system and the bar requires that the strictest discipline be imposed in misappropriation cases.” Cleveland Bar Assn. v. Belock (1998), 82 Ohio St.3d 98, 100, 694 N.E.2d 897, 899. Therefore, as respondent concedes, disbarment is the appropriate sanction for respondent’s misappropriation of millions of dollars of his business’s escrow accounts for his personal benefit. See Disciplinary Counsel v. DiCarlantonio (1994), 68 Ohio St.3d 479, 628 N.E.2d 1355, in which we permanently disbarred an attorney for comparable conduct violating DR 1-102(A)(3), 1-102(A)(4), and 1-102(A)(6), and resulting in federal felony convictions. Respondent is hereby permanently disbarred from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Moyer, C.J., Douglas, Resnick, F.E. Sweeney, Pfeifer, Cook and Lundberg Stratton, JJ., concur.